

117 HR 5531 IH: Supporting Older Workers Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5531IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Ms. Newman (for herself, Mr. Beyer, Ms. Bonamici, and Ms. Garcia of Texas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Workforce Innovation and Opportunity Act to promote the employment of older individuals, and for other purposes.1.Short titleThis Act may be cited as the Supporting Older Workers Act.2.Incentive Grants and allowable activities to promote older workersSection 134(a)(3)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)(3)(A)) is amended—(1)in clause (viii)—(A)by striking and at the end of item (ee);(B)by adding at the end the following: (gg)programs under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.); and;(2)in clause (xi), by inserting before the semicolon the following: , including for such performance that serves individuals with barriers to employment;(3)by striking and at the end of clause (xiii);(4)in clause (xiv), by striking the period and inserting ; and; and(5)by adding at the end the following: (xv)supporting the development of alternative, evidence-based programs and other activities that enhance the choices available to older individuals (including options for self-employment and other wage-earning activities that lead to economic self-sufficiency), and enhance skills (such as digital literacy) in older individuals. .3.Specialized centers; Older Workers Local and State Coordinator Grant Program(a)Specialized centers in one-Stop delivery systemsSection 121(e)(2)(C) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(e)(2)(C)) is amended by inserting older individuals, after youth,. (b)Grant program(1)In generalSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended—(A)by redesignating section 172 (29 U.S.C. 3227) as section 173; and(B)by inserting after section 171 (29 U.S.C. 3226) the following:172.Older Workers Local and State Coordinator Grant Program(a)Authority To award grantsFrom the amounts appropriated to carry out this section, the Secretary shall award grants, on a competitive basis, to States and local areas to hire an older worker coordinator or coordinators to—(1)use a person-centered approach to increase recruitment, job training, and job placement for older individuals throughout the State or local area, including through outreach (such as through job fairs for older individuals and programming) to employers who may hire older individuals;(2)promote coordination of available supportive services for older individuals, including services available through area agencies on aging (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) or under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.)), and which may include coordination with labor organizations, community colleges, small business development centers (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), women’s business centers (described under section 29 of the Small Business Act (15 U.S.C. 656)), non-profit organizations, community-based organizations, or community centers; and(3)document and share best practices for serving older workers.(b)ReportingNot later than 3 years after the first grant is awarded under this section, the Secretary shall report to Congress on the performance in serving older individuals by States and local areas with one or more older worker coordinators. .(2)Table of contentsThe table of contents of the Workforce Innovation and Opportunity Act is amended by striking the item relating to section 172 and inserting the following: 172. Older Workers Local and State Coordinator Grant Program. 173. Authorization of appropriations. .4.Older Workers Bureau(a)EstablishmentThere is established in the Department of Labor an Older Workers Bureau.(b)Assistant Secretary of the Older Workers BureauThe President shall appoint an Assistant Secretary of the Older Workers Bureau—(1)to carry out the mission of the Older Workers Bureau; and(2)who shall be directed and supervised by the Secretary of Labor.(c)MissionThe mission of the Older Workers Bureau is lead and coordinate the Federal response to advance employment, economic success, and well-being of older individuals through policy development, research and reporting, and technical assistance. The Assistant Secretary of the Older Workers Bureau may administer grants and contracts in support of such mission.(d)ReportNot later than 2 years after the establishment of the Older Workers Bureau, and every 2 years thereafter, the Assistant Secretary of the Older Workers Bureau shall submit to Congress a report that—(1)catalogs Federal programs, including programs outside the Department of Labor, that support the employment, and the economic success and well-being, of older individuals; and(2)identifies issues affecting older individuals in the workforce that may be improved with Federal support and coordination. 5.GAO StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on how accurately the State and local performance accountability measures under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141) measure the success of older individuals, including older individuals who pursue self-employment or bridge employment prior to retirement, with a particular focus on older individuals who have additional barriers to employment and dislocated older individuals.6.Older individual definedIn this Act, the term older individual has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).